Name: Commission Regulation (EEC) No 1849/81 of 3 July 1981 laying down detailed rules limiting the granting of production aid for cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 81 No L 183/27Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1849/81 of 3 July 1981 laying down detailed rules limiting the granting of production aid for cherries preserved in syrup  in respect of hard cherries and other sweet cher ­ ries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited for each processing undertaking to 63-84 % of the total quantity produced during the 1979/80 marketing year, for processing undertak ­ ings existing in 1979 and to 63-84 % of the total quantity produced during the 1980/81 marketing year for processing undertakings created in 1980 ,  in respect of morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff shall be limited, for each processing undertaking, to 67-00 % of the total quantity produced during the 1 979/80 marketing year, for the processing undertakings existing in 1979 , and to 67-00 % of the total quantity produced during the 1980/81 marketing year for the processing undertakings created in 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 111 8 /8 1 ( 2 ), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 1119/81 (3 ) fixed at 26 850 tonnes and at 52 800 tonnes respec ­ tively the quantities of hard cherries and other sweet cherries and morello cherries preserved in syrup which are eligible for aid ; whereas it is appropriate to lay down provisions governing the distribution of the aforementioned overall quantities among the various processing undertakings ; Whereas, for that purpose , the most recent reliable data available on total quantities produced should be used as a basis ; Whereas it is appropriate to specify the quantity of those preserved products in respect of which new undertakings may be eligible for aid ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 As regards the products listed in Article 1 , the percen ­ tage referred to in Article 6 (2) of Regulation (EEC) No 1 530/78 (4 ), shall be fixed, for the 1981 /82 marketing year, at 2 % of the overall quantity which is produced on the territory of each Member State and which is eligible for aid under Article 1 . Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. For the 1981 /82 marketing year , production aid granted : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1981 . For the Commission The President Gaston THORN (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3 ) OJ No L 1 18 , 30 . 4 . 1981 , p . 11 . (4 ) OJ No L 179 , 1 . 7 . 1978 , p . 21 .